 Case 9:21-cv-00092-RC-KFG Document 1 Filed 05/21/21 Page 1 of 10 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION


ROBYN BUTTS,                §
                            §
         Plaintiff          §
                            §
vs.                         §                          C.A. NO. 9:21-cv-00092
                            §
                            §                          JURY TRIAL REQUESTED
PEARMAN MOTOR COMPANY, LTD. §
                            §
         Defendant          §

                             PLAINTIFF’S ORIGINAL COMPLAINT

         COME NOW Plaintiff, Robyn Butts, who files this Original Complaint complaining of

 Pearman Motor Company, LTD. as follows:

                                            I.
                                  PRELIMINARY STATEMENT

       1.      This lawsuit arises from the sexual harassment of Robyn Butts and the subsequent

retaliation against her for reporting the sexual harassment to her employer. Equal to the clear,

persistent, and outrageous behavior of Butts’ co-worker, was the willful, inexcusable neglect and

deliberate indifference of the plaintiff’s employer, Pearman Motor Company, to the harassment

endured by Plaintiff. Upon information and belief, Butts’ co-workers’ activities victimized other

female employees of Pearman Motor Company.

       2.      It is the legal responsibility of Pearman Motor Company to promulgate and

implement policies and procedures providing, in part, that its employees are not subjected to sexual

harassment. Further, it is Defendant Pearman Motor Company’s duty to promulgate and implement

policies and procedures that do not promote known acts of sexual harassment and retaliation for

opposition to that conduct by its employees. It is also Defendant Pearman Motor Company’s legal

obligation to take whatever action is necessary to investigate reports of sexual harassment by employees
PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 1
  Case 9:21-cv-00092-RC-KFG Document 1 Filed 05/21/21 Page 2 of 10 PageID #: 2



to stop that sexual harassment once known, and to ensure that once sexual harassment is reported no retaliation

or reprisal is permitted against the employee who reports or otherwise opposes such protected conduct.

Finally, it is their responsibility to ensure that employees who have been the subject of sexual harassment are

not retaliated against.

        3.       Plaintiff has been compelled to bring this action against Pearman Motor Company

because it failed to ensure that the sexual harassment of its employees was prevented once any

reasonable doubt of the extent of Plaintiff’s co-worker’s conduct was removed. Plaintiff also sues

for the sexual harassment she endured and Pearman Motor Company’s continued failure to prevent

the harassment once it had been revealed.

        4.       Pearman Motor Company is also liable for its negligence which lead to Plaintiff’s

sexual harassment at the hands of her co-worker because it was on notice of his prior history of

sexually harassing other female employees of Pearman Motor Company. Pearman Motor Company

did not take reasonable care to protect Plaintiff and other female employees from the actions of her

co-worker.

        5.       Plaintiff seeks back-pay, compensatory damages, punitive damages against Pearman

Motor Company and court costs, and attorney’s fees.

                                                II.
                                     JURISDICTION AND VENUE

        6.       Jurisdiction over plaintiffs’ sexual harassment/sex discrimination and retaliation

claims against Pearman Motor Company is conferred on this Court by Title VII of the Civil Rights

Act of 1964, as amended (42 U.S.C. §2000e, et seq.).

        7.       Federal question jurisdiction is conferred on this Court by 28 U.S.C. §1331 as this

action arises under the Constitution and laws of the United States.

        8.       Venue is appropriate in this Court as all facts giving rise to Plaintiff’s claims occurred

within the Eastern District of Texas.


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 2
 Case 9:21-cv-00092-RC-KFG Document 1 Filed 05/21/21 Page 3 of 10 PageID #: 3




                                           III.
                            ADMINISTRATIVE PREREQUISITES MET

        9.      Plaintiff filed Charge # 450-2021-00412 with the EEOC alleging a continuing action

of sexual harassment with the EEOC. Upon request of Plaintiff, her notice of “Right-to Sue” was

issued for Plaintiff (attached as Exhibit “A”) and plaintiff, thereafter, was able to file a lawsuit on

her Title VII claims. This case is filed within 90 days of Plaintiff’s receipt of her notice of right to sue

from the EEOC.

        10.     All potential administrative remedies have been exhausted and prerequisites to

litigation have been met.

                                                  IV.
                                                PARTIES

        11.     Plaintiff Butts is an adult female individual and a citizen of Texas and the United

States who currently resides in Nacogdoches, Texas. At all times relevant to this action, she was an

employee of Pearman Motor Company.

        12.     Defendant Pearman Motor Company, LTD. is a Texas entity located within the

boundaries of the Eastern District of Texas and was Plaintiff’s employer in Alto, Texas at the time

the alleged acts of sexual harassment and retaliation occurred.

        13.     Pearman Motor Company, LTD. may be served with the Petition and Citation by

serving its registered agent for service, Robert J. Pearman, 240 N. Marcus, Alto, Texas 75925.

                                                  V.
                                           STATEMENT OF FACTS

        14.     Plaintiff, Robyn Butts was employed as a service advisor for Pearman Motor Company

in Alto, Tx, 75925 from May 15, 2019 until she was terminated on July 21, 2020 by the owner JD

Pearman. Plaintiff’s immediate supervisor was William Higgins.

        15.     Higgins stated while at work that Plaintiff had gotten her job due to her brains and her


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 3
  Case 9:21-cv-00092-RC-KFG Document 1 Filed 05/21/21 Page 4 of 10 PageID #: 4



‘titties’.

         16.   Higgins ran his hand up Plaintiff’s thigh area while at work, tried to kiss her while in

the office, slapped her buttock area several times, and talked about her female body parts daily while

she was employed there. Higgins exposed his genitals to Plaintiff while working in the same office.

         17.   Higgins followed Plaintiff outside of work, had other people follow her, and has

caused disturbances for Plaintiff while in town, at church, and with her friends/family.

         18.   Plaintiff was threatened with rape, murder, and physical assault by Higgins. Higgins

texted Plaintiff threatening that his wife was on his way to her location to cause a scene.

         19.   Higgins created new phone numbers when Plaintiff blocked his numbers. When

Plaintiff advised Higgins not to call her, he bought a burner phone and delivered it to Plaintiff. He

said ‘problem solved. Now I won’t be calling on your phone anymore’.

         20.   Higgins repeatedly called and texted Plaintiff. One night, he called over 200 times

and between texts and Facebook messages, it was over 300.

         21.   While at work, a blind eye was turned to what was going on. Plaintiff complained to

Linda Bradshaw in the HR department of Pearman Motor Company on two occasions. The first time

she complained, Bradshaw laughed at Plaintiff’s complaint. The second time Plaintiff complained,

Bradshaw told her to ‘let it go’ because it did not happen at work.

         22.   On Monday evening, July 20, 2020, Higgins was very upset because of the fact that

Plaintiff rejected his advances. He decided to quit his job. Higgins went to JD Pearman and told him

that he was ‘no good for the company in his current state.’ Higgins told JD Pearman that Plaintiff “I

broke his soul, and he could no longer stand to look at me, much less work in the same room as me.”

         23.   The next day, Plaintiff went to work and saw that Higgins’ desk had been cleared

out, and he had left all of his uniform shirts in the office. Plaintiff asked JD Pearman what had

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 4
 Case 9:21-cv-00092-RC-KFG Document 1 Filed 05/21/21 Page 5 of 10 PageID #: 5



happened, and he stated “that I had hurt a lot of people with the stunts that I had been pulling and

that I should be ashamed of myself.”

       24.     Later that morning, JD called Plaintiff into his office and fired her stating: “that my

[her] personal business was affecting the lives of everyone at the dealership and putting our techs at

risk, as well as hurting the reputation of the company.” After Plaintiff was terminated, JD Pearman

hired back Higgins.

                                                  VI.
              CAUSES OF ACTION AGAINST PEARMAN MOTOR COMPANY



       25.     Plaintiff brings the following causes of action against Pearman Motor Company,

for each of which, they have incurred compensable damage.

                                       SEXUAL HARASSMENT

       26.     The sexual harassment complained of took on both recognized forms: hostile

environment and quid pro quo.

       27.     Plaintiff belongs to a protected group – female.

       28.     Defendant Pearman Motor Company did engage in unlawful employment practices,

prohibited by 42 U.S.C. §2000e-2 when Plaintiff's job was terminated for complaining of sexual

harassment on the part of her supervisor.


       29.     Ultimately, Plaintiff suffered an adverse employment action when Pearman Motor

Company terminated her employment.

         COUNT I:      TITLE VII SEXUAL HARASSMENT

       30.     Plaintiffs reallege and incorporate by reference all allegations set forth in the above

paragraphs.

       31.     Defendant, Pearman Motor Company, by and through her supervisor, Higgins,

sexually harassed Plaintiff, as described above, in violation of her rights under Title VII.
PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 5
  Case 9:21-cv-00092-RC-KFG Document 1 Filed 05/21/21 Page 6 of 10 PageID #: 6



          32.   Defendant, Pearman Motor Company, through its agents with remedial authority

knew of the harassment, yet failed to take prompt, appropriate, remedial action.

          33.   Acquiescence by the HR Director and management of Pearman Motor Company, as

well as other officials of Pearman Motor Company, to this clear and persistent pattern of sexual

harassment established a custom and practice of Pearman Motor Company to allow sexual

harassment of their employees by Higgins.

           COUNT II:   TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C.§2000E ET SEQ.,
                        PROTECTING EMPLOYEES FROM SEXUAL HARASSMENT.

          34.   Plaintiff reallege and incorporate by reference all allegations set forth in the above

paragraphs.

          35.   Plaintiff was subject to unwelcome sexual harassment in the workplace from

Higgins, unreasonably interfering with Plaintiff’s work performance.

          36.   Officials of Pearman Motor Company with authority to correct the conduct had actual

knowledge of Higgins’ sexual harassment behavior for years prior to the report of Plaintiff and/or

should have known, and then failed to take immediate and appropriate corrective action as required

by law.

          37.   The harassment to which Plaintiff was subjected after she reported the sexual

harassment to Bradshaw was unwelcome, abusive and humiliating.

          38.   Plaintiff would also show that Pearman Motor Company was negligent in the creation

and/or continuation of a hostile work environment.

          39.   Defendant, Pearman Motor Company, by allowing Higgins to sexually harass

Plaintiff, intentionally engaged in unlawful employment practices involving Plaintiff.

          40.   The harassment of which Plaintiff complains was severe and pervasive and thereby

affected a term, condition or privilege of their employment and created an abusive work environment.

          41.   Defendant, Pearman Motor Company, by failing to exercise reasonable care to

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 6
  Case 9:21-cv-00092-RC-KFG Document 1 Filed 05/21/21 Page 7 of 10 PageID #: 7



prevent and cure allegations of sexual harassment, allowed Higgins to sexually harass Plaintiffs, as

described above, in violation of 42 U.S.C. 2000e, et seq.

        42.     The sexual harassment began in 2019 for Plaintiff and was ongoing, persistent and

continuous, constituting continuing violations of her rights under law.

        43.     As a direct and proximate result of PEARMAN MOTOR COMPANY’s conduct

in violation of 42 U.S.C. §2000e, et seq., Plaintiff Butts’ suffered substantial emotional and financial

damages, past and future, for which she pleads to be compensated.

                                      RETALIATION CLAIMS

        44.     Plaintiff was retaliated against by her employer, Pearman Motor Company, for

reporting and opposing the sexual harassment, Linda Bradshaw, Pearman Motor Company’s HR

director.

            COUNT III:   RETALIATION FOR ENGAGING IN PROTECTED CONDUCT UNDER TITLE
                         VII.

        45.     Plaintiff realleges and incorporates by reference all allegations set forth in the above

paragraphs.

        46.     Plaintiff reported to PEARMAN MOTOR COMPANY, by and through its HR

Director, Linda Bradshaw, all of the facts and circumstances surrounding Plaintiff’s sexual

harassment by Higgins.

        47.     Plaintiff’s complaints of sexual harassment, as described above, motivated her

terminations from employment with Pearman Motor Company.

        48.     The reasons stated by Pearman Motor Company as grounds for termination were

false and therefore mere pretexts to effectuate the retaliation.

        49.     Defendant, Pearman Motor Company, intentionally engaged in unlawful

employment practices involving Plaintiff because Plaintiff engaged in a federally protected activity

in violation of their rights under 42 U.S.C. Section 2000e -3(a) et. seq. Title VII.

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 7
 Case 9:21-cv-00092-RC-KFG Document 1 Filed 05/21/21 Page 8 of 10 PageID #: 8



       50.      Plaintiff suffered substantial emotional and financial damages, past and future,

proximately caused by Pearman Motor Company’s retaliation for which Plaintiff now seeks

compensation.


                                             VIII.
                                        ACTUAL DAMAGES

       51.      As a direct and proximate result of the conduct of Defendant, Plaintiff has suffered

damages.

       52.      Plaintiff has suffered disgrace, shame, embarrassment and humiliation as well as

extreme emotional and mental anguish in the past and in all probability, Plaintiff will continue to

suffer such disgrace, shame, embarrassment, humiliation, personal indignity and extreme emotional

and mental anguish in the future.

       53.      In addition, Plaintiff has suffered damage to her reputation both in the past and in the

future. Injury to the reputation of the Plaintiff has been substantial and, in all probability, her

reputation has been permanently impaired and damaged.

       54.      Additionally, Plaintiff has suffered loss of earnings capacity in the past and in

reasonable probability, her capacity to work and earn money in the future beyond this date have

been seriously impaired. Her ability to obtain and retain employment in the past and future have

been impaired. Plaintiff is entitled to back pay and front pay. Reinstatement is not feasible.

       55.      Plaintiff has been deprived of employment benefits. Employment benefits include

all employment benefits which they had or would have had at Defendant Pearman Motor Company’s

employ, including but not limited to past and future wages, retirement benefits, health care benefits,

social security benefits, and unemployment benefits.

       56.      Plaintiff has suffered additional consequential damages.

       57.      The precise amount of damages suffered by the Plaintiff cannot be measured with

mathematical accuracy at this time nor can the Plaintiff state with any degree of certainty at this time
PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 8
 Case 9:21-cv-00092-RC-KFG Document 1 Filed 05/21/21 Page 9 of 10 PageID #: 9



the full extent and impact of future losses. Damages can be more accurately determined after

completion of discovery in this case and Plaintiff specifically reserves the right to plead further with

respect to such damages.

                                              IX.
                                       PUNITIVE DAMAGES

       58.     Pearman Motor Company is liable for punitive damages on account of its completely

willful and reckless disregard of Plaintiff’s rights under Title VII rendering the award of punitive

damages appropriate.

                                                     X.
                                                 JURY TRIAL

       59.     In the Exercise of rights under the Seventh Amendment to the United States

Constitution and applicable statutes and procedural rules, Plaintiff respectfully requests that all

issues of fact in her claims for relief be decided by a jury.

                                               XI.
                                       PRE-TRIAL INTEREST

       60.     Plaintiffs also seeks pre-judgment interest at the maximum legal rate.

                                              XII.
                                         ATTORNEYS’ FEES
       61.     Plaintiff is entitled to reasonable and necessary attorneys’ fees pursuant to 42

U.S.C. §2000e and 42 U.S.C. §1988 for the preparation and trial in this case and various stages of

appeal, if any, including additional attorneys’ fees in the event it is necessary to collect this amount of

money once a judgment becomes final.


                                                PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Robyn Butts respectfully prays

that Defendant Pearman Motor Company be cited to appear and answer herein, and that upon a final

trial by jury, judgment be entered for the Plaintiff against the Defendant for damages in an amount

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 9
Case 9:21-cv-00092-RC-KFG Document 1 Filed 05/21/21 Page 10 of 10 PageID #: 10



to be determined by a jury, and such other and further relief to which the Plaintiff may be entitled at

law or in equity, including:

                         1.    actual damages;
                         2.    punitive damages;
                         3.    pre-judgment interest;
                         4.    post-judgment interest;
                         5.    attorneys’ fees; and
                         6.    costs.



                                                              Respectfully submitted,


                                                              /s/ William S. Hommel, Jr.
                                                              William S. Hommel, Jr.
                                                              State Bar No. 09934250
                                                              HOMMEL LAW FIRM
                                                              5620 Old Bullard Road, Suite 115
                                                              Tyler, Texas 75703
                                                              903-596-7100 Telephone/Facsimile

                                                              ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 10
